Citation Nr: 1722864	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with annular bulging.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter was previously remanded by the Board for additional development in August 2014 and September 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2014.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's lumbar disc disease with annular bulging is manifested by, at worst, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbar disc disease with annular bulging have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

To the extent that any of the past examinations do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) or Mitchell v. Shinseki, 25 Vet. App. 32 (2011), a new examination would not cure deficiencies of examinations in the past.  Therefore, remand would result in delay with no possible benefit flowing to the Veteran, and is unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  
As to the most recent examination, the Board notes that the VA examination report does not include passive range of motion and does not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Additionally, there is no indication that range of motion testing was performed other than on weight-bearing.

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2015).  

Facts and Analysis

In the May 2009 VA examination, the Veteran characterized his back pain as moderate to severe.  He presented with mild to moderate antalgic gait, and stated he had difficulty sitting for more than 15 minutes, standing for more than 10 minutes, walking for more than 25 minutes, and bending and lifting more than 50 pounds.  His flexion was measured to 90 degrees, extension was measured to 30 degrees, lateral flexion was measured as 30 degrees on both sides, and rotation was measured as 30 degrees on both sides.  There was mild to moderate pain with flexion 80-90 degrees, bilateral flexion 20-30 degrees, bilateral rotation 20-30 degrees, and extension 20-30 degrees.  There was no additional limitation after repetition.  The Veteran denied any flare-ups.  

The Veteran denied flare-ups in an October 2011 VA examination as well.  He described his pain as constant.  He denied any incapacitating episodes in the last year due to his back pain.  The Veteran stated he could only sit for 15 minutes, stand for 15 minutes, or walk for 1 to 2 city blacks before he needs to change positions or stop and rest due to his lower back pain.  Forward flexion was measured to 90 degrees with pain at 80 degrees; extension was measured to 30 degrees with pain at 25 degrees; right and left lateral flexion was measured to 35 degrees without pain; and right and left lateral rotation was measured to 30 degrees without pain.  There was no additional limitation to range of motion on repetition.  

In the November 2012 examination, the Veteran described constant pain with moderate flare-ups of pain on prolonged standing, bending, looking up and down, and lifting heavy objects.  The range of motion was measured as 60 degrees of flexion, with pain at 60 degrees; 30 degrees of extension, with pain at 30 degrees; 35 degrees of right and left lateral flexion, with pain at 35; and 35 degrees of right and left lateral rotation, without pain.  

A November 2014 VA examination also indicated that the Veteran reported flare-ups of increased pain multiple times each month, with the flares lasting for twenty minutes and resulting in minimal functional loss.  The Veteran's range of motion was measured as 45 degrees of flexion, with pain from 40 degrees; 15 degrees of extension, with pain from 10 degrees; 15 degrees of right and left lateral flexion, with pain at 10 degrees; and 15 degrees of right and left lateral rotation, with pain at 10.  There was no additional limitation after repetitions.  The examiner noted no muscle spasms resulting in abnormal gait or abnormal spinal contour.  The examiner noted intervertebral disc syndrome (IVDS), but no incapacitating episodes in the last 12 months.  The examiner found no impact on the Veteran's ability to work.  

The most recent VA examination was conducted in November 2016.  The Veteran reported flare-ups that require him to lie down with ice or heat.  His range of motion was described as 70 degrees of flexion with pain beginning at 45, 15 degrees of extension with pain at 15 degrees, and 15 degrees of bilateral lateral flexion and rotation with pain at 15 degrees.  There was no evidence of pain with weight-bearing.  Repetition did not result in additional loss of function or limitation of range of motion.  The examiner found that the exam was consistent with the Veteran's description of functional loss during flare-ups, and that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, but that the examiner was not able to describe the level of functional loss during flare-ups in terms of range of motion without speculation because the examiner was not present with the Veteran during such a flare-up.  There was no guarding or muscle spasm.  The impact on the Veteran's ability to work, per the examiner, was pain with heavy lifting, repetitive bending, and prolonged walking.  The Veteran's gait was described as normal.  

A January 2017 letter from the Veteran's private treatment provider stated that his condition had improved over the past two years, although it continued to be unstable from time to time.  The physician described the Veteran's presentation when unstable as temporary mild to moderate disability, typically resulting in antalgic posture with muscle spasm and mild to moderate loss of range of motion of the lumbo-dorsal spine, which impairs or prevents normal activities of daily living.  The intervals of these flare-ups lasted one day to two weeks, and these intervals are reduced in time and frequency by chiropractic spinal manipulation.  

The Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent.  The most severe range of motion restriction shown by the record is 45 degrees, which is still more than the 30 degrees or less required for a higher rating.  Additionally, the letter from the Veteran's private physician describing his flare-ups stated that the Veteran experienced "mild to moderate loss of range of motion."  Restriction to thirty degrees of flexion or less is the most severe loss of range of motion for the thoracolumbar spine measured by the Diagnostic Code, and does not correspond to mild to moderate loss.  The record, including the mild to moderate disability described in the private physician's letter, does not result in functional impairment that is the equivalent of favorable ankylosis of the entire thoracolumbar spine or thirty degrees or less forward flexion.  There is no indication of incapacitating episodes, described by the rating schedule as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The flare-ups described by the Veteran's private physician result in impairment of activities of daily living, but neither that letter nor the Veteran's treatment records indicate that the Veteran has ever been prescribed bed-rest by a physician.  The Veteran's symptom of abnormal gait is specifically contemplated by the twenty degree rating he has been assigned.

The most probative evidence of record does not support a finding that a rating in excess of 20 percent is warranted for the Veteran's lumbar spine disability.  The Veteran has been service-connected for radiculopathy at 10 percent by a June 2015 rating decision.  Because this rating decision has not been appealed, the Veteran's radiculopathy is not discussed in this decision.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with annular bulging is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


